DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-4, 10-11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US 2018/0122376).
With respect to claim 1 (similarly claim 8 Fig 5), Kojima teaches an electronic device (e.g. a device 100 Fig 1 [0048], [0057], see also Figs 6 and 10) comprising: 
at least one communication circuit (e.g. a communication unit 4, [0057]); 
at least one microphone (e.g. a sound collection unit 1, [0057]-[0058]); 
at least one processor (e.g. a device control unit 10, [0057]) operatively connected to the at least one communication circuit and the at least one microphone (e.g. operatively connected to communication unit 4 and the sound collection unit 1 as suggested in Fig 1); and 
at least one memory (e.g. a task priority storage unit 7, [0057]) operatively connected to the at least one processor (e.g. operatively connected to device control 10 of Fig 1), wherein the at least one memory is configured to store instructions (e.g. a task priority storage unit 7, [0057] stores instructions [0065]) and wherein the at least one processor (e.g. the device control 10 Fig 1) is configured to: 
store intent masking information (e.g. dialog rules Fig 2 [0052]-[0055], Fig 3 [0060]-[0063] and action schedule Fig 4 [0069] [0083]) that defines an utterance processing target for at least one intent, in the memory (e.g. that defines an utterance processing target for at least one intent, in the task priority storage unit 7, as suggested in Figs 2-4), and 
when an utterance indicating a speech based intelligent assistance service through the at least one microphone is received (e.g. if the user utters “switch to Channel 2” to the sound collection unit 1, [0087], see also Fig 5 S1), 
determine that a processing target of the received utterance is one of the electronic device (e.g. determine that a processing target of the received “switch to Channel 2” is one the device 100, Yes Fig 5 S6 [0085]) or a server connected through the at least one communication circuit (e.g. or server 200 Fig 1 connected through communication unit 4, see Fig 5 S16-S19 [0102]-[0110]), based on the intent masking information (e.g. based on the dialog rules and the action schedule of Figs 2-4).
With respect to claim 2 (similarly claim 9), Kojima teaches the electronic device of claim 1, wherein the at least one processor is further configured to: transmit the received utterance and a processing result of the utterance to the server through the at least one communication circuit (e.g. the dialog processing control unit 9 also transmits the recognized text string from the communication unit 4 of the TV 100 to the communication unit 21 of the dialog processing server 200 at almost the same time, to be input to the fourth dialog processing unit 24 of the dialog processing server 200 (S12) [0096]), and receive from the server the intent masking information of the processing result through the at least one communication circuit (e.g. the dialog processing control unit 9 receives the results of the dialog processing transmitted from the fourth dialog processing unit 24 of the dialog processing server 200, based on the action schedule (S16) [0102]-[0104]).
With respect to claim 5 (similarly claim 12), Kojima teaches the electronic device of claim 1, wherein the at least one processor is further configured to: process at least one action (e.g. process one action i.e. switching Channel 2 [0088]), based at least in part on an utterance processing result by the determined processing target (e.g. based on an utterance processing result by the determined processing target i.e. device 100 in Fig 5 S7 [0087]).
With respect to claim 6 (similarly claim 13), Kojima teaches the electronic device of claim 1, further comprising a display device (e.g. a screen display unit 15 [0057]), wherein the at least one processor is further configured to: output the stored intent masking information through the display device (e.g. the screen display unit 15 also outputs on a screen the response information obtained from the dialog processing units 5, 6, 23, and 24, via the dialog processing control unit 9 [0076]), and change a designated utterance processing target in the stored intent masking information, based on an input for the outputted intent masking information (e.g. and change a designated device 100/server 200 based on an input for the outputted intent masking information i.e. the action schedule of the dialog processing units of the TV 100 and dialog processing server 200 can be dynamically changed in according with the state of the TV 100, and more specifically, in accordance with the connection state with the dialog processing server 200, [0130]).
With respect to claim 7 (similarly claim 14), Kojima teaches the electronic device of claim 1, wherein: the electronic device comprises utterance processing capability of a first level (e.g. device-related priority “3” [0065]), and the server comprises processing capability of a second level (e.g. priority “2” [0065]) that is higher than the first level (e.g. Note that the smaller the priority number is, the higher the priority is [0065], see also [0114]).
With respect to claim 15, Kojima teaches a server (e.g. server 200 Fig 1 [0048]) for supporting a speech based intelligent assistance service (e.g. that performs speech recognition processing and dialog processing in the cloud [0048]), comprising: 
at least one communication circuit (e.g. a communication unit 21, [0049]); 
at least one microphone (e.g. If the user says “turn on the air conditioner” and this speech is correctly recognized in the above system [0038] suggest a microphone to capture the user utterance); 
at least one processor (e.g. dialog processor on the side of the server [0043]) operatively connected to the at least one communication circuit and the at least one microphone (e.g. operatively connected to communication unit 21 and the microphone, as suggested in Fig 1); and 
at least one memory (e.g. storage on the side of the server [0043], [0052], [0056]) operatively connected to the at least one processor (e.g. operatively connected to the dialog processor), wherein the at least one memory is configured to store instructions (e.g. storage on the side of the server [0043] stores instructions i.e. the priorities), and wherein the at least one processor is configured to: 
receive an utterance and a first processing result of the utterance from an electronic device, through the at least one communication circuit (e.g. receive an utterance and a first processing result from device 100 through communication unit 21, as suggested in [0080]-[0082]), 
acquire a second processing result by processing the received utterance (e.g. acquire a second processing result by processing the received utterance, especially after S7 Fig 5 when the method loops back to S1), generate intent masking information that defines an utterance processing target for at least one intent, based on the first processing result and the second processing result (e.g. generate dialog rules and action schedule as suggested in Figs 2-4 that defines devices 100 and/or 101 for at least one intent, see Fig 5 [0083]-[0093]), and provide the generated intent masking information to the electronic device, through the at least one communication circuit (e.g. and provide the generated dialog rules and action schedule to device 100 through communication 21, see Fig 5 [0089]-[0091]).
With respect to claim 16, Kojima teaches the server of claim 15, wherein the at least one processor is configured to transmit the second processing result with the intent masking information to the server (e.g. [0080]-[0082] suggest to transmit the second processing result with the intent masking information to the server when the method loops back to S1 from S7).
With respect to claim 17, Kojima teaches the server of claim 15, wherein the at least one processor is configured to generate the intent masking information based on a matching ratio of the first processing result and the second processing result (e.g. Fig 5 S6, S9, S13, S17 [0085], [0091], [0094], [0101] suggest to generate the intent masking information based on a matching ratio of the first processing result and the second processing result).
With respect to claim 18, Kojima teaches the server of claim 15, wherein the first processing result is a result processed by utterance processing capability of a first level (e.g. [0065] suggest the first processing result is a result processed by utterance processing capability of a first level), and wherein the at least one processor is configured to acquire the second processing result (e.g. acquire the second processing result, see Fig 5 [0080]-[0082] when the method loops back to S1 from S7 or S10, S15, S19-S20 Fig 5) through utterance processing capability of a second level that is higher than the first level (e.g. through utterance processing capability of a second level that is higher than the first level, as suggested in [0065], [0114]).
With respect to claim 20, Kojima teaches the server of claim 15, wherein the server comprises processing capability that is higher than an utterance processing capability of the electronic device (e.g. server 200 comprises priority “2” that is higher than priority “3” of the device 100. Note that the smaller the priority number is, the higher the priority is [0065], see also [0114]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675